Citation Nr: 1215078	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  05-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to increases in the "staged" ratings (of 30 percent prior to March 18, 2011 and 70 percent from that date) for posttraumatic stress disorder (PTSD) with major depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD with major depressive disorder rated 30 percent, effective April 29, 2003.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In January 2011 the Board remanded the case for additional development.  An interim (February 2012) rating decision increased the rating for PTSD to 70 percent, effective March 18, 2011.  As the Veteran has not expressed satisfaction with the ratings, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The matter of entitlement to a rating in excess of 70 percent for PTSD from November 20, 2008 is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. Prior to November 20, 2008 the Veteran's PTSD was not shown to have been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity. 

2. From November 20, 2008 the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.





CONCLUSION OF LAW

From (the earlier effective date of) November 20, 2008 the Veteran's PTSD warrants at least a 70 percent rating; a rating in excess of 30 percent prior to that date is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2005 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and an August 2009 supplemental SOC readjudicated the matter after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("[W]here a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured (or are available through VA's "virtual" electronic records) and the RO arranged for a VA psychiatric examination in March 2011.  The Veteran also had a VA psychiatric examination in November 2008.  The examinations are adequate to address the portions of the claim decided on the merits.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

PTSD is rated under Code 9411.  A 30 percent rating for PTSD is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at 
times illogical obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A score of 61-70 is appropriate where there are "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

A July 2003 VA outpatient treatment record notes that the Veteran never physically violently attacked anyone, but was uncontrollable, had angry outbursts, and could not sleep at night. His wife reported that he was suspicious of others and did not trust their motives.  He reported that he had severe anxiety attacks and nightmares from which he woke up in cold sweat.  He worried a lot, was withdrawn, did not like to be around people, and had very little socialization (just a bit with his family).  On mental status examination the Veteran was alert, oriented, attentive, and nicely groomed.  He made good eye contact, got anxious when asked about Vietnam (becoming tearful) and fidgeted in his chair.  His mood was overall a little bit depressed, affect was full in range, and he had normal rate and tone of speech.  There was no impairment in thought process or communication, but a history of impaired concentration at work (when triggers caused him to have more recollections and memories).  He had no psychosis or homicidal or suicidal ideation, no history of suicidal gestures, and no history of physical violence towards others.  His cognition, insight and judgment were intact.  A GAF score of 58 was assigned.      

On August 2003 VA examination the Veteran reported that he had nightmares once per week and that he was intolerably grouchy and irritable until he took his medication.  The Veteran reported that he was lucky to work for his family as they were understanding of extended absences during periods of what would normally be thought of as vocationally unacceptable aggression and moodiness.  On mental status examination the Veteran was alert and oriented in all spheres.  His mood was overall normal except for sadness when he discussed combat.  Although current cognitive memory and capacity appeared intact, the Veteran reported severe concentration impairment in response to certain triggers (times when he was unable to work).  He denied hallucinations, delusions, and homicidal or suicidal ideation although he admitted to being intensely angry and on occasion considered killing himself, but consideration for his loving family prevented him from doing so.  The examiner noted that the Veteran's PTSD was chronic and of mild to moderate severity.  It was noted that the Veteran was fortunate to have a supportive wife and loving family and that if it were not for his family business he would not have survived in the work world.  A GAF score of 66 was assigned.       

A September 2003 VA outpatient treatment record notes that the Veteran felt "incredibly" better with medication, people at work noticed that he was a lot less stressed, and he was less irritable and more relaxed.  On mental status examination he was alert, oriented, and attentive.  He made good eye contact and overall had a euthymic mood, but was a bit anxious with pleasant affect.  His speech showed minor increases in rate and tone (due to mild anxiety) without impairment of thought process or communication.  He had no suicidal or homicidal ideation or psychosis and cognition, insight, and judgment were intact.  

A December 2003 VA outpatient treatment record notes that the Veteran's wife reported that he was better on medication and that he was less irritable with less angry outbursts.  He was sleeping better but could still use more improvement.  On mental status examination he was alert, oriented, and attentive.  He made good eye contact and had a depressed mood, although his affect was a little more in range.  
His motor reflex was less anxious.  There was no impairment of thought process or communication.  He had no suicidal or homicidal ideation or psychosis and cognition, insight, and judgment were intact.  

A March 2004 VA outpatient treatment record notes that the Veteran reported that he was doing much better and did not have problems with easy irritability and quick temper.  He was able to think about a situation and act rather than react.  He still had difficulty sleeping and frequent nightmares.  On mental status examination he was alert, oriented, and attentive.  He made good eye contact but was still a little bit anxious.  He showed some shifting in the chair and sat tensely but overall had a euthymic mood and affect.  His speech was of normal rate and tone without impairment of thought process or communication.  He had no suicidal or homicidal ideation or psychosis and cognition, insight, and judgment were intact.  

A May 2004 VA outpatient treatment record notes that the Veteran was experiencing more depressive symptoms; his medication was increased.  On mental status examination the Veteran was alert, oriented, and attentive.  His mood over all was a little bit depressed but he had normal motor response and full range of affect.  He had a normal tone and rate of speech without impairment in thought process or communication.  There was no homicidal or suicidal ideation and the Veteran's insight, cognition, and judgment were intact. 

A July 2004 VA outpatient treatment record notes that the Veteran had been sleeping better but still had occasional nightmares.  He felt like he had energy again and some motivation.  On mental status examination the Veteran was alert, oriented, and attentive.  He made good eye contact, had slightly anxious motor reflex but overall euthymic mood, and a considerably brighter affect.  There was more spontaneous eye movement, facial expression, and speech (of normal rate and tone without pressure or flight of ideas).  There was no suicidal or homicidal ideation or psychosis and the Veteran had adequate cognition, insight, and judgment.   

An August 2004 VA outpatient treatment record notes that the Veteran's symptoms had improved with medication and his sleep had been good without as many nightmares.  On mental status examination he was alert, oriented, and attentive.  He made good eye contact and his mood was less anxious and depressed.  His affect was more interactive and he was more spontaneous with a brighter affect.  His motor reflex was a bit anxious but was improved.  He had normal rate and tone of speech without impairment in thought process or communication.  He had no suicidal or homicidal ideation or psychosis and had adequate cognition, insight, and judgment.    

A November 2004 VA outpatient treatment record motes that medication had helped the Veteran with nightmares, but that he had a new history of anxiety attacks for a few months prior although his PTSD symptoms were better.  On mental status examination the Veteran was alert, oriented, and attentive.  He made good eye contact and had normal motor actions.  His affect was brighter (indicating his depression was better).  He had a normal rate and tone of speech, without pressure or slight of ideas.  There was no impairment in thought process or communication and no suicidal or homicidal ideation or psychosis.

A January 2005 VA outpatient treatment record notes that the Veteran was still having difficulty with nightmares, flashbacks, and intrusive recollections.  On mental status examination the Veteran was alert, oriented, and attentive.  He made good eye contact.  His mood was overall euthymic but a little bit anxious.  He had some increased hand movements.  He had speech of normal rate and tone without impairment of thought process or communication.  He had an interactive and fully appropriate affect.  There was no suicidal or homicidal ideation or psychosis and cognition, insight, and judgment were intact.  

A February 2005 VA outpatient treatment record notes that the Veteran was having anxiety attacks but he thought that they might be triggered by his realization that he enjoyed life and that it was finite.  On mental status examination the Veteran was alert, oriented, and attentive.  He made good eye contact and his mood was euthymic.  There was spontaneous eye movement and expression.  There was no impairment in thought process or communication.  There was no suicidal or homicidal ideation or psychosis and cognition, insight, and judgment were intact.    

An April 2005 VA outpatient treatment record notes that the Veteran slept well most nights but was unable to sleep a few nights.  On mental status examination he was alert, oriented, and attentive.  He made good eye contact and his mood was euthymic with a bright affect.  There was spontaneous eye movement and expression with motor improvement.  The Veteran was a little bit anxious, but had no impairment in thought process or communication.  There was no suicidal or homicidal ideation or psychosis and cognition, insight, and judgment were intact.    

On his August 2005 VA Form 9 (substantive appeal) the Veteran reported that he had "disorientation to time and place, memory loss for names and close relatives, I also have bad judgment, I don't get alone with family, I also have suicidal ideation."  He noted that he would have been fired had he not worked for his brother, had trouble understanding complex and small commands at work, and had panic attacks three to five times per week. 

In a September 2005 letter the Veteran's brother noted that he was an anti-social loner, could rage over the smallest of issues, drank alcohol all the time causing the family stress, isolated himself at work, and would not participate in group gatherings.  

A September 2005 VA outpatient treatment record notes that on mental status examination the Veteran was alert, oriented, and attentive with good eye contact, but his mood remained depressed with affective lability.  He showed affective expression, anger, and tearfulness.  He was able to answer questions coherently and relevantly without impairment in thought process or communication.  The provider noted that evidently the Veteran's suicidal ideation had been chronic since his return from Vietnam.  He had an inability to control his temper, which was a problem, even without alcohol.  

A May 2006 VA outpatient treatment record notes that the Veteran had not used alcohol for several months but was having symptoms of hypomania, easy irritability, difficulty sleeping, and racing thoughts.  On mental status examination he was alert, oriented, and attentive.  His mood was a little bit tense and irritable with some affective lability.  There was no impairment in thought process or communication.  There was no homicidal or suicidal ideation and the Veteran's insight, cognition, and judgment were intact.

A July 2006 VA outpatient treatment record notes that the Veteran had been doing better but had experienced some stressors lately.  On mental status examination he was alert, oriented, and attentive.  His mood overall was euthymic but with mild affective lability.  His speech was of normal tone and rate and there was no impairment in thought process or communication.  There was no homicidal or suicidal ideation and his insight, cognition, and judgment were intact.

A January 2007 VA outpatient treatment record notes that the Veteran "[felt] good" clinically.  On mental status examination the Veteran was alert, oriented, and attentive.  His mood overall was euthymic and his affect was appropriate.  He had appropriate motor reaction and no impairment in thought process or communication.  There was no homicidal or suicidal ideation, and his insight, cognition, and judgment were intact.

An April 2007 VA outpatient treatment record notes that on mental status examination the Veteran was alert, oriented, and attentive.  His mood was a bit more dysphoric. He had normal tone and rate of speech and no impairment in thought process or communication.  There was no homicidal or suicidal ideation and the Veteran's insight, cognition, and judgment were intact.

A June 2007 VA outpatient treatment record notes that on mental status examination the Veteran was alert, oriented, and attentive with a mood that was a bit anxious overall, but not depressed.  He fidgeted with his legs and hands.  His speech was of normal rate and tone without impairment in thought process or communication.  There was no homicidal or suicidal ideation and his insight, cognition, and judgment were intact. 

At a June 2007 decision review officer (DRO) hearing the Veteran testified that he had worked for his brother's company since 1968 in a separate location because he was uncomfortable around people.  He noted that concessions had been made for him for leaving and missing work due to PTSD symptoms.  He related that he had no control and blew up at his wife although he never hit her.  The Veteran's wife testified that the Veteran did express suicidal thoughts and a lack of will to live.  The Veteran testified that he had panic attacks between two and 5 times per week.  The Veteran's representative stated that he met the criteria for a 70 percent rating for PTSD.  

A September 2007 VA outpatient treatment record notes that medication had helped with the Veteran's mood although he reported increasing nightmares and waking up in a sweat.  On mental status examination the Veteran was alert, oriented, and attentive.  His mood was euthymic with appropriate affect.   There was no impairment in thought process or communication.  There was no homicidal or suicidal ideation and the Veteran's insight, cognition, and judgment were intact.  

An October 2007 VA outpatient treatment record notes that the Veteran was of low risk of harm to himself or others.  On mental status examination he was alert, oriented, and attentive.  His mood was overall euthymic with an appropriate affect.  He had spontaneous eye movement, facial expressions, and speech and motor activity.  There was no impairment in thought process or communication.  There was no homicidal or suicidal ideation and the Veteran's insight, cognition, and judgment were intact.  

A February 2008 letter from J.L. of Human Resources notes that the Veteran had worked for the company for 40 years and currently worked 6 hours per day with work habits that indicated that he had difficulty doing his job.  

A February 2008 VA outpatient treatment record notes that on mental status examination the Veteran was alert, oriented, and attentive.  His mood was dysphoric and a bit angry, but not agitated, and with no affective lability.  He had normal tone and rate of speech.  There was no impairment in thought process or communication.  There was no homicidal or suicidal ideation and the Veteran's insight, cognition, and judgment were intact.  

A February 2008 VA outpatient treatment record notes that medication was helping, yet the Veteran still had severe symptoms of depression.  It was noted that he had "suicidal ideation every single day since his time in Vietnam" but medication allowed him to turn away from those thoughts.  It was noted that he remained of moderate risk of harm to others.  On mental status examination he was alert, oriented, and attentive.  His mood was anxious with fidgeting.  Tone and rate of speech were normal.  There was no impairment in thought process or communication.  There were no suicidal plans (although the Veteran had chronic suicidal ideation over 30 years), and his insight, cognition, and judgment were intact. 

On November 20, 2008 VA examination the Veteran reported that he had good relationships with his daughter and youngest son, although he did not speak with his oldest son (which he attributed to PTSD symptoms such as irritability and angry outbursts in the remote past).  The Veteran reported that he had been employed since his discharge at his brother's switching company, would have been fired many times in other jobs, and was sent home rather than being fired after angry outbursts and allowed to call in sick during depressive episodes.  He reported that his medication was moderately effective.  On mental status examination he was fully alert in all spheres and had fair grooming.  The Veteran's speech was of normal rate, rhythm, and volume, with content that was logical and goal directed.  There were no motor abnormalities.  He reported that he had a depressed mood.  His affect was noted to be flat, bland, and tearful.  There was no evidence of psychotic processes, and he denied active suicidal ideation or intent.  He endorsed passive suicidal ideation but denied any intent.  He denied homicidal ideation or intent but often became angry and had a desire to harm people, but walked away.  No cognitive or memory defects were reported or observed.  The Veteran had adequate insight and unimpaired judgment.  He reported that he had nightmares 3 to 4 times per week, flashbacks several times per month, avoidance and numbing, difficulty falling asleep, hypervigilance, irritability and angry outbursts, and exaggerated startle response.  The Veteran's PTSD was noted to be of severe intensity.  He avoided others, lacked a social network due to avoidance, and did not engage in leisure activities.  He endorsed feeling depressed most of the day, nearly every day and diminished interest in activities, feelings of worthlessness, and passive death wishes.  The impact of PTSD on the Veteran's social functioning was noted to be severe.  A GAF score of 42 was assigned.         

A November 2008 statement from the Veteran's wife states that his PTSD warrants a 70 percent rating and that he is prone to unprovoked periods of violence.

An April 2008 VA outpatient treatment record notes that the Veteran continued to do well but had a history of impulsive violent behavior a few years prior.  He was noted to be of low risk of harm to himself or others.  He had a good relationship with his family members, and went to a PTSD group on a regular basis.  He denied suicidal ideation other than existential issues regarding the meaning of life.  On mental status examination the Veteran was alert, oriented, and attentive.  His mood was a little dysphoric without lability.   He had good reactivity and full range.  There was no impairment in thought process or communication.  There was no homicidal or suicidal ideation and the Veteran's insight, cognition, and judgment were intact.  

An April 2009 VA outpatient treatment record notes that the Veteran reported that he had been doing well overall.  On mental status examination the Veteran was alert, oriented, and attentive.  His mood was a little anxious overall but not depressed, without affective lability.  He had normal tone and rate of speech.  There was no impairment in thought process or communication.  There was no homicidal or suicidal ideation and the Veteran's insight, cognition, and judgment were intact.  

A February 2010 VA outpatient treatment record notes that the Veteran slept well with his medication.  On mental status examination he was alert, oriented, and attentive.  He made good eye contact.  His mood overall was calmer, more euthymic.  He was not at all agitated or in any acute distress.  His speech was of a normal tone and rate.  There was no impairment of thought process or communication.  He had no suicidal ideation, no homicidal ideation, and no psychosis.  Cognition, insight, and judgment were improving.  A January 2010 VA outpatient treatment record notes that the Veteran was again having symptoms of nightmares and mood swings and agitation.  On mental status examination he was alert, oriented and attentive.  He made good eye contact.  His mood overall was more euthymic with affect that was appropriate with positive affective expression.  He was not at all labile.  He was a little bit anxious, but without psychomotor agitation or retardation. There was no impairment of thought process or communication.  There was no suicidal or homicidal ideation or psychosis. He had improving cognition, insight and judgment.

A March 2010 VA outpatient treatment record notes that the Veteran showed further improvement of his mood symptoms, was considerably better than he was a couple months prior, and was in no distress.  On mental status examination he was alert, oriented and attentive.  His mood was just a little bit depressed with some mild affective lability.  He was not at all agitated.  He was in no distress.  He made good eye contact throughout the interview.  There was a normal tone and rate of speech. There was no impairment of thought process or communication.  There was no suicidal, homicidal ideation, or psychosis.  There was improving cognition, insight and judgment.

An April 2010 VA outpatient treatment record notes that the Veteran was slowly improving with medication.  He was feeling more level throughout the day and calmer. He slept better.  He was sleeping a good 4-5 hours a night. He was still having nightmares, but they were less intense.  On mental status examination the Veteran was alert, oriented and attentive.  He made good eye contact.  His mood overall was considerably calmer, considerably more euthymic, although a bit of residual depression persisted.  He had full range of affect and was appropriate and interactive.  He had no psychomotor retardation or agitation and a normal tone and rate of speech.  He had no impairment of thought process or communication and no suicidal or homicidal ideation, or psychosis.  Cognition, insight and judgment were intact.  The provider noted that the Veteran was improving. 

A May 2010 VA outpatient treatment record notes that the Veteran's mood was a little better.  On mental status examination he was alert, oriented and attentive.  He made good eye contact.  His mood overall was a bit more euthymic and affect was appropriate.  There was just very mild lability. He got a little tearful when talking about the fact that he had worked for 42 years for the company but they may very well be downsizing in the near future and he would be one of the ones downsized.  He was not at all agitated or irritable.  He was much calmer and relaxed with normal tone and rate of speech.  There was no impairment of thought process or communication. No suicidal or homicidal ideation, no psychosis. Cognition, insight and judgment were improving.  The Veteran reported that he was feeling better.  He slept a good six to seven hours a night and felt rested during the day.  He felt like he was coping better with life situations. 

An August 2010 VA outpatient treatment record notes that the Veteran's symptoms had been intermittently refractory to treatment and that the complications of all his medical illnesses had also resulted in difficulty controlling his PTSD symptoms.  On mental status examination the provider noted that the Veteran presented well physically and mentally, which belied the severity of his medical and mental illness.  

At the September 2010 Travel Board hearing the Veteran testified that when he began treatment in 2003 he was suicidal, an alcoholic, stayed drunk because he could not sleep, and was a miserable person to be around.  He reported that he had worked at his brother's switch company since 1968, basically since he left service.  He noted that he had problems concentrating and focusing on his job.  He reported that he would miss work 5 to 6 days per month and would often leave work early due to flashbacks three to four times per week.  He noted that he had problems with his wife when his kids came over and that his oldest son hated him and that they did not get along.  He noted that his wife was supportive and stood by him. He added that he attempted suicide in his car in the past (although the police were not called) and that he still had recent suicidal thoughts.  He reported that he was confused, losing the will to live, and had terrible nightmares four to five times per week.  He reported he had flashbacks during the day that interfered with his activities at home and at work.  He did not go out with his wife very often, and did not like to be around crowds.  He noted that he did not see, or communicate with, his brothers and sister very often.      

An October 2010 VA outpatient treatment record notes that the Veteran had a good relationship with his wife and family members.  On mental status examination he was alert, oriented and attentive.  He made good eye contact.  His mood overall was more euthymic and affect was appropriate.  He was not at all labile or dysphoric.  Speech was of a normal tone and rate.  There was no psychomotor agitation or retardation, no impairment of thought process or communication, and no suicidal ideation, homicidal ideation, or psychosis.  Cognition, insight and judgment were improved.

On March 2011 VA examination the Veteran reported that he lived at home with his wife of 40 years.  He reported he last drank 5 years prior.  He reported that after service he had a few jobs but left them because he could not take orders, and that he ended up working for his brother working on relay switches.  He related that he was successful in this because his brother owned the company and that it was small and he engaged in a repetitive task.  He reported an exacerbation of psychiatric symptoms while on a cruise ship including flashbacks, loss of sleep, disorientation, thoughts of jumping off the boat, and anxiety.  He added that he took more of his medications to cope with the symptoms, but had since taken them as prescribed.  The Veteran reported nightmares three to four times per week, flashbacks, fleeing his home through the bathroom window when guests came over running out of church due to anxiety, causing a lack of leisure or social activities and distancing between himself and his family and withdrawal and isolation.  He reported panic attacks several times a week, patrolling his home three times every night, difficulty concentrating, inability to fall asleep or stay asleep, problems with anger and irritability, and exaggerated startle response.  He reported strained relationships with his wife and kids due to irritability and anger.  He also reported problems maintaining employment outside of the work provided to him by his brother (although he had worked at the same company for 40 years).  On mental status examination the Veteran was fully alert and oriented in all spheres, had adequate grooming, and had logical and goal directed speech and communication.  His speech was shaky and at times it appeared that he was overwhelmed by anxiety and struggled to communicate.  He had significant startle when called for his interview and was uneasy with frequent shifting during the interview.  His mood was anxious and his affect was mood congruent with periods of marked tearfulness.  He denied hallucinations or delusions and there was no evidence of psychotic process.  He denied suicidal or homicidal ideation.  No cognitive deficits were noted or reported, although there was difficulty with concentration.  The Veteran's insight was fair and his judgment was unimpaired.  Substance and alcohol abuse were noted to be noncontributory.  The examiner noted that the impact of the Veteran's PTSD on his functioning and level of symptomatology was severe, with no areas of functioning that had not been impacted.  A GAF score of 50 was assigned.  In an April 2011 addendum the examiner noted that the Veteran's claims file was reviewed and that her impressions remained unchanged and that the impact of the Veteran's PTSD was total occupational and social impairment as evidenced by the chronic severe symptoms that had persisted despite engagement in appropriate forms of treatment.  She added that the Veteran had only been able to hold a very specialized employment, assisted by his family, and had a documented history of a lack of ability to maintain work in other settings due to PTSD symptoms. 
An April 2011 VA outpatient treatment record notes that on mental status examination the Veteran was alert, oriented and attentive.  He made good eye contact.  His mood overall was a bit anxious but overall was not depressed or dysphoric.  He was able to modulate his affect.  There was some
very mild lability.  His speech was of a normal tone and rate.  He had no
psychomotor agitation or retardation, no impairment of thought process or
communication, and no suicidal or homicidal. 

A June 2011 VA outpatient treatment record notes that the Veteran felt that he was doing very well mentally, sleeping well, and overall doing well.  He was in a good mood and was getting along with family members.  On mental status examination the Veteran was is alert, oriented and attentive.  He made good eye contact.  His mood overall was euthymic.  His affect was appropriate and interactive.  He was polite and cooperative with normal motor activity.  No impairment of thought process or communication.  He had no suicidal or homicidal ideation, no psychosis. Cognition, insight and judgment were intact.

A July 2011 VA outpatient treatment record notes that the Veteran was doing very well with his current combination of medication.  On mental status examination he was alert, oriented and attentive.  He made good eye contact.  His mood overall was euthymic.  His affect is appropriate and interactive.  He had no psychomotor agitation or retardation and no affective lability.  He was pleasant and calm, with a euthymic mood.  Speech was of a normal tone and rate.  There was no impairment of thought process or communication. No suicidal or homicidal ideation, no psychosis.  Cognition, insight and judgment were intact.

A November 2011 VA outpatient treatment record notes that the Veteran occasionally took more medication to help him sleep.  He reported that he had a good relationship with his wife and at work and overall felt that things were going well in his life.  On mental status examination the Veteran was alert, oriented and attentive.  He made good eye contact.  His mood overall was euthymic.  Affect was appropriate.  He got a little bit anxious when he talked about going to Florida next
February and the things that happen with the "gooks" come up out of the
water to plant bombs underneath our barges.  His affect was interactive and
appropriate.  He was able to modulate his affect even when talking about the things that occurred in Vietnam.  Speech was of a normal tone and rate.  Motor
was normal.  There was no impairment of thought process or communication and no suicidal ideation, homicidal ideation, or psychosis.  Cognition, insight, and judgment were intact.  

A December 2011 VA outpatient treatment record notes that the Veteran's medication was decreased.  On mental status examination, the Veteran was alert, oriented and attentive.  He made good eye contact.  His mood overall was euthymic and his affect is appropriate.  He had normal spontaneous eye movement, facial expression, speech and gross motor activity, with no impairment of thought process or communication.  He had no suicidal or homicidal ideation, no psychosis. Cognition, insight, and judgment were intact.

      Prior to November 20, 2008
      
The record does not show that prior to November 20, 2008 the Veteran had PTSD symptoms/a PTSD disability picture that met or approximated the criteria for the next higher (50 percent) rating, i.e., that he had symptoms of PTSD that caused occupational and social impairment with reduced reliability and productivity. 

Specifically, although the Veteran was noted to have depressed/dysphoric mood at times (with some affective lability) there is only one notation of flattened affect and his affect was predominantly of good range on the remaining occasions observed.  The Veteran's affect during this period was noted to be full range, brighter at times, appropriate, pleasant, euthymic, interactive and spontaneous.

There is no evidence of circumstantial, circumlocutory, or stereotyped speech.  While the Veteran's speech was noted to be affected by anxiety on one occasion in September 2003 (i.e. slight increase in rate and tone) it was noted to be of normal rate and tone on the remainder of occasions observed.

The Veteran stated that he experienced panic attacks three to five times per week (in August 2005) and two to five times per week (in June 2007).  In November 2004 the Veteran's VA provider noted that the Veteran had a recent onset of anxiety attacks although his PTSD was improved; he suspected an underlying endocrine disorder.  It was noted that the Veteran had never had anxiety attacks in the past due to PTSD and that he was being treated for PTSD with medication  typically used to treat anxiety attacks, but had only developed them recently (which struck the provider as odd).  

There is no evidence of difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  On all occasions the Veteran was observed to be without impairment of thought process and had intact cognition, insight, and judgment.  While he reported that he had trouble understanding complex and small commands at work, such impairment was not shown clinically at any time, and his reports are considered self-serving..    

There is some evidence of impairment of short-term memory by the Veteran's report.  In February 2005 the Veteran reported that he felt like he had to force himself to remember things in order to retain them; his VA provider indicated he thought the Veteran had intact focus and concentration but might have had a problem with short-term memory.  However there is no evidence of long-term memory impairment or any impairment rising to the level of retention of only highly learned material or forgetting to complete tasks.  While the Veteran reported that he had memory loss for names of close relatives such impairment was not found clinically.   

There was some evidence of disturbances in motivation and mood.  The Veteran was at times depressed and related that he had some absences from work during periods of what would normally be thought of as vocationally unacceptable aggression and moodiness.  However, at times the Veteran was noted to have improved symptoms, brighter affect, and he reported that people at work noticed that he was a lot less stressed, and he was less irritable and more relaxed.  It was noted that changes in his medication were helpful and that the Veteran "felt good" clinically.  While he had such disturbances, he was able to continue to work through adapting his schedule/accommodations. 

While there is some evidence of difficulty in establishing and maintaining effective work and social relationships, the Veteran maintained relationships with his family (and reported some socialization); he was able to work at his brother's company where they were understanding of his difficulties.  While the Veteran's brother stated that the Veteran was a loner and did not participate in group gatherings, the Veteran reported that he was fortunate to have a supportive wife and loving family.  While, he worked for his brother's company in an isolated room and he stated that his absences had caused some financial stress for the company, he did not report difficulty with relationships at work or with his brother (to the extent that he had them).  While he described some discord with his wife, he noted that she was supportive.  Hence, while the Veteran did have difficulties at work he had managed to maintain the relationship (for over 40 years); and while he usually avoided crowds and groups, his VA provider noted that he engaged in some minimal socialization.

The Board notes that in July and August 2003 the Veteran was assigned GAF scores of 58 (signifying moderate symptoms or moderate difficulty in social, occupational, or school functioning) and 66 (signifying some mild symptoms or some difficulty in social, occupational, or school functioning).  Subsequently, the Veteran's mental status examinations do not show an increase in symptoms resulting in greater occupational and social impairment and the clinical records show continued improvement in mood, affect, and sleeping with medication management although he still dealt with nightmares and occasional depressed or anxious mood.

The Veteran's HR manager at work noted that he had difficulty doing his job as indicated by work habits, and that the Veteran reported that he had to occasionally leave early or remain absent from work due to PTSD symptoms (the Board finds such represents intermittent inability to perform occupational tasks).   The evidence shows that the Veteran was generally functioning satisfactorily with routine behavior, self-care, and conversation normal (although occasionally he was anxious).  He endorsed depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  Overall, the Veteran's symptoms were productive of occupational and social impairment that more squarely fits within the criteria for the 30 percent rating assigned (i.e. decrease in work efficiency and intermittent inability to perform occupational tasks).

In summary, the evidence shows that prior to November 20, 2008 the Veteran's PTSD was not manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted throughout prior to November 20, 2008.  

	From November 20, 2008

The Board finds that the evidence reasonably supports that a 70 percent rating for the Veteran's PTSD is warranted throughout from November 20, 2008.  Since the VA examination on that date his PTSD disability picture is shown throughout to have been characterized by symptoms of persistently depressed mood, flat affect, passive suicidal ideation, social isolation and avoidance, nightmares, reduced occupational effectiveness and attendance, flashbacks, and anxiety.

The evidence reasonably shows that since November 20, 2008 the Veteran has had occupational and social impairment in most areas due to PTSD symptoms.  Specifically, he endorsed passive suicidal ideation, noting that he had such thoughts but did not intend to act on them.  He has had symptoms approximating near continuous depression affecting his ability to function independently, appropriately, and effectively as well as difficulty in adapting to stressful circumstances including work or a work like setting; and inability to establish and maintain effective relationships.  For instance it was noted that he felt depressed most of the day, nearly every day and the November 2008 VA examiner noted that the Veteran's PTSD was of "severe intensity" and had a severe impact on social functioning.  The Veteran noted that he was often sent home from work rather than being fired after anger outbursts and allowed to call in sick during depressive episodes.  He also testified that he would miss work 5 to 6 days per month and would often leave work early due to flashbacks three to four times per week.  He noted that he had relationship difficulties with his wife and kids and his wife noted that he was prone to periods of irritable outbursts.  The Veteran also reported a history of impulsive violent behavior in the past and his wife noted in November 2008 that he was prone to unprovoked periods of violence.

The Board also notes the assignment of a GAF score of 42 on November 20, 2008 VA examination signifying serious symptoms or any serious impairment in social, occupational, or school functioning.  The impairment contemplated by such score as well as the symptoms and impairment noted and reported support the assignment of a 70 percent rating (i.e. serious symptoms with deficiencies in most areas).

In summary, the evidence shows that from [the earlier effective date of] November 20, 2008 the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  Accordingly, the Board finds that a 70 percent schedular rating is warranted during such period.  

The matter of entitlement to rating in excess of 70 percent for PTSD from November 20, 2008 is addressed in the remand below.

The Board has considered whether referral of the rating prior to November 20, 2008 for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to PTSD not encompassed by the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A 70 percent rating for PTSD is granted for the period from November 20, 2008 until March 18, 2011, subject to the regulations governing payment of monetary awards (and to the further action in the remand below); a rating in excess of 30 percent for PTSD prior to that date is denied.


REMAND

Regarding a rating in excess of 70 percent for PTSD from November 20, 2008, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.   

In January 2011 the Board remanded the case for a VA examination to assess the current severity of the Veteran's PTSD.  On March 2011 VA examination the examiner opined that the Veteran's symptoms of PTSD were severe and that the impact of such has been total occupational and social impairment.  She noted that the Veteran had only been able to hold a very specialized form of employment in his brother's family business and "had a documented history of an inability to maintain employment in any other setting due to PTSD."  

The Veteran reported that he attempted a few jobs after his discharge from service but left them due to conflict with others.  He previously testified that he had been employed at his brother's company since 1968 (he was discharged in September 1968).  The examiner noted that the Veteran had recent difficulty on a cruise he took with his wife due to an increase in PTSD symptoms.  The examiner's conclusion that the Veteran's PTSD results in total occupational and social impairment appears facially inconsistent with the findings on that examination and with the overall record, and requires explanation.  

Notably, the examiner assigned a GAF score of 50 which the DSM IV classifies as signifying "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Significantly, such score is not considered representative of a disability picture of total occupational and social impairment.  Code 9440 criteria for a 100 percent rating based on total occupation and social impairment list symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Symptoms of such nature and gravity were not shown on the examination.  The Veteran was not noted to be suicidal, or to engage in obsessional rituals or anti-social behavior similar to shoplifting.  He has maintained the same employment for over 40 years; while accommodations are made for him at work, his symptoms are not shown to be such as to preclude work; also, it was not noted whether he had any friends (other than by references to his attending PTSD group, church, and having house-guests).  

In other words, the opinion of total occupational and social impairment appears conclusory, and not based on findings made.  Accordingly, further medical guidance to reconcile the apparent inconsistencies between the examiner's conclusion that the Veteran's PTSD is productive of total occupational and social impairment and the symptoms shown on examination, the GAF score assigned, and the level of functioning shown is necessary.  

The case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for psychiatric disability since January 2012. 

2. The RO should then arrange for the Veteran to be examined by a psychologist or psychiatrist who has not previously examined him to assess his PTSD.  His claims file (to include a copy of the criteria for rating psychiatric disabilities) must be reviewed by the examiner in conjunction with the examination.  The examiner must note the presence or absence of each symptom in the schedular criteria for a 100 percent rating. 

The examiner should also conduct a comprehensive longitudinal review of the evidence of record for the period from November 20, 2008 to the present and opine on the level of the Veteran's occupational and social impairment throughout.  The examiner must explain the rationale for the opinion by citation to supporting factual data.  The examiner must specifically comment on the March 2011 VA examination notation that the PTSD causes total occupational and social impairment, and reconcile that conclusion (to the extent possible) with  GAF score of 50 then assigned, the symptoms noted on examination, and the level of functioning then shown by the record.   

The examiner must explain the rationale for all opinions.

3. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


